Title: From Thomas Jefferson to Francis Eppes, 4 July 1790
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
New York July 4. 1790.

The business of Congress has proceeded very slowly lately. Two interesting questions have so chafed the members that they can scarcely go on with one another. One of these is happily getting over. The Senate has passed the bill for transferring the temporary residence of Congress to Philadelphia for 10. years and the permanent one to Georgetown thenceforward. The other question relative to the assumption of the state debts is still undecided. In the form in which it has been proposed, it can never be admitted. But neither can the proposition be totally rejected without preventing the funding the public debt altogether which would be tantamount to a dissolution of the government. I am in hopes it will be put into a just form, by assuming to the creditors of each state in proportion to the census of each state, so that the state will be exonerated towards it’s creditors just as much as it will have to contribute to the assumption, and consequently no injustice done. The only objection then would be that the states could more conveniently levy taxes themselves to pay these debts. I am clearly of this opinion, but I see the necessity of sacrificing our opinions sometimes to the opinions of others for the sake of harmony. There is some prospect of a war between Spain and England. Should this [take place] France will certainly be involved in it, and it will be as general a war as has ever been seen in Europe: consequently it will be long patching up a peace which may adjust so many interests. In the mean time I hope peace [and] profit will be our lot. I think there is every prospect of a good price for our produce, and particularly our wheat for years to come.—The revolution in France goes on with a slow but steady step. Their West India islands are all in combustion. There is no government in them, consequently their trade entirely open to us. I shall come to Virginia in September, most probably early in the month tho’ I had rather make it a little later if the time to be fixed by the President for removal to Philadelphia will admit it. For I take it for granted the bill will pass the H. of representatives where it has been read once or twice, and will be finally decided on the day after tomorrow. Present me most affectionately to Mrs. Eppes and the family. I am my dear sir Your affectionate friend & servt.,

Th: Jefferson

